OF       EXAS




Honorable Jack Ross, Chairman         Opinion No. C-252
Board of Pardons and Paroles
John H. Reagan State Office           Re:   Whether the Board of
  Duildfng                                  Pardons and Paroles',
Austin, Texas                               under stated circum--
                                            stances, has the au-
                                            thority to terminate
                                            the period of parole.
                                            supervision of desig-
Dear Sir:                                   nated parolee.
          By letter dated March 31, 1964, you have requested an
opinion of this office as to whether the Board of Pardons and
Paroles has the authority, under the circumstances stated below,
to terminate the period of parole supervision of the designated
parolee. In connection therewith you present the following
circumstances:
              Parolee was   convicted on six pleas of guilty and
was sentenaed on June 28    1960  to serve not less than two (2)
nor more than twelve (12)   year;. He was received at the Texas
Department of Corrections   on July 25, 1960.
          2. On March 19, 1963, parolee was released on parole
to the supervision of the State of Louisiana, under the Inter-
state Parole Compact, (Article 781c, Code of Criminal Procedure).
He is currently on parole In that state.

          3. On March 11, 1964, the District Court In which he
was convicted, on motion of the State of Texas, granted the
State's motion for a new trial for the purpose of reducing the
sentence originally Imposed by the judgment of the court dated
June 28, 1960. Upon a hearing In this motion the Court entered
an order purporting to reduce the sentence from not less than
two (2) nor more than twelve (12) years to a sentence of not
more than two (2) years.
          To commute punishment means to change It from that
assesaed against a convicted defendant into a less severe one.
Gilderbloom v. State, 272 S.W.2d 106, (Tex.Crim. 1954). An
order of'a court retrucinn the nunishment assessed in a final
conviction is in violatf& of %he Constitution, which veets
the power to grant reprieves and commutations of punishment

                             -1217-
Honorable Jack Ross, Page 2 (C-252    )


and pardons in the Governor, on recommendation of the Board of
Pardons and Paroles. Constitution of Texas, Article IV, Sectlon
11; Ex parte Miers, 64 S.W.2d 778 (Tex.Crim. 1933); Snbdnrass
V. State, 150 S W  162 (Tex.Crim. 1912); Gilderbloom n   t8te,
supra. By virt;e'of the above authorit%es the attempt by the
Court to commute the sentence is void.
                          SUMMAHY
               The action of the District Court in attempt-
            ing to commute the sentence of the parolee is
            in violation of Article IV, Section 11 of the
            Texas Constitution. Therefore the Board of
            Pardons and Paroles under the stated clrcum-
            stances, does not have the authority to termi-
            nate the period of parole supervision of desig-
            nated parolee.
                             Yours very truly,
                             WAGGONER CARR
                             Attorney General of Texas


                              &YkiL
                                  Assi%ant'Att%ey   General
GJP:cg:br
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Norman Suarez
Bill Allen
Jerry Brock
Lloyd Martin
APPROVED FOR THE ATTORNEY GENERAL
BY: Stanton Stone




                             -1218-